Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned her employment as a manager-trainee for a cosmetic store after six weeks of employment due to her dissatisfaction with her job position and the long working hours and lengthy commute involved. Upon our review of the record, we conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment under disqualifying circumstances.
It is well settled that job dissatisfaction does not constitute good cause for leaving one’s employment (see, Matter of Macaluso [Hudacs], 193 AD2d 1031). The record as a whole supports the Board’s finding that although claimant expressed to her employer that she preferred to work as a buyer, she never was promised such a position (see, e.g., Matter of Kleparek [Town of Newstead—Hudacs], 211 AD2d 935). Any conflict in the testimony regarding the representations made to claimant about the job presented a credibility issue for the Board to resolve (see, Matter of Holt [Hartnett], 178 AD2d 863). Additionally, the record establishes that claimant was informed of the long working hours that were required and was aware of the length of her commute at the time she was hired (see, Matter of Ostrove [Commission of Juvenile Justice—Roberts], 107 AD2d 883, 884). Claimant’s remaining contentions, including her assertion that concerns for her personal safety justified her decision to leave her employment, have been reviewed and found to be without merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.